Title: To Thomas Jefferson from Henry Clay, 13 May 1826
From: Clay, Henry
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Washington
                            13 May 1826.
                    Mr Madison has transmitted to me the enclosed letters respecting a box of seeds sent from the Museum at Paris—Altho’ I do not think that I have any thing to do with it. I have nevertheless complied with his suggestions in requesting Messrs Mackay and Campbell to forward it for the use of the University of Virginia, to which I understand is attached a Botanical Garden: and I have taken the liberty also to request them to direct it to be placed under your care, for that institution.With great respect &c(signed) 
                        H. Clay